Citation Nr: 1116550	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  09-27 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for right upper extremity peripheral neuropathy as secondary to service-connected diabetes mellitus type II.

2.  Entitlement to service connection for right lower extremity peripheral neuropathy as secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Teena Petro, Agent


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the benefit sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand:  To obtain a VA examination

The Board observes that the Veteran was granted service connection for diabetes mellitus in an August 2006 rating decision and for left upper and lower extremity peripheral neuropathy in a June 2008 rating decision.  An April 2007 VA record indicated that the Veteran had EMG testing.  The summary reflected that bilateral peroneal nerve conduction study was within normal limits and left sural SNAP was within normal limits.  However, it was noted that this was a limited study because the Veteran refused additional muscle testing on needle EMG; the left vastus lateralis showed evidence of ongoing denervation, however.  No conclusive comment could be made on radiculopathy, as this requires additional muscle testing.  A September 2007 VA record indicated that sensation was normal with monofilament with a slight decrease in the right heel only.  An August 2008 VA record noted that the EMG was not completed and that the Veteran complained of right sided symptoms.  

In January 2008, the Veteran underwent a VA examination.  Upon physical examination, the examiner noted increased sensitivity in the left foot and left hand by non filament and vibration.  In a May 2008 addendum, the examiner clarified that the only neurological changes were neurological changes in the left foot and left hand.  There were no neurological changes on the right upper or lower extremity.  This was evaluated by monofilament, by touch, and also by vibration.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board concludes that the January 2008 examination and May 2008 addendum are inadequate upon which to base a determination.  Although the examiner stated that the Veteran was evaluated by monofilament, by touch, and also by vibration, the results were not noted in the examination.  Further, a September 2007 VA record indicated that sensation was normal with monofilament with a slight decrease in the right heel only, indicating that there might be neuropathy in the right lower extremity.  The Board concludes that a remand for a thorough examination where all necessary testing is listed in the examination report is necessary.

The Board observes the Veteran's August 2008 notice of disagreement (NOD) wherein he contends that needle EMG is not necessary to diagnose peripheral neuropathy but was used to attempt to identify radiculopathy and/or autoimmune disorder.  He requested another VA examination to test only for peripheral neuropathy and not include the additional needle EMG testing.  This contention will be referred to the examiner for consideration.  

Additionally, the Board notes that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  It appears that he was awarded SSA benefits for a primary diagnosis of fibromyalgia and secondary diagnosis of osteoarthritis and allied disorders.  Although SSA records were associated with the claims file in March 2010, they are in cd form and have not been printed out.  They should be printed out for easier review on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should print out the SSA records associated with the claims file in March 2010, especially the award letter and private treatment records.

2.  Obtain any VA records dated from July 2009 to the present.

3.  After the above development has been undertaken, schedule the Veteran for a VA examination to evaluate his claims for right upper and lower extremity peripheral neuropathy as secondary to service-connected diabetes mellitus.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, and January 2008 VA examination, the examiner should determine whether a diagnosis of right upper and lower extremity peripheral neuropathy is warranted.  If so, opine as to the relationship, if any, to his service-connected diabetes mellitus.  To the extent possible, (likely, unlikely, at least as likely as not) the examiner should opine whether any right upper and lower extremity peripheral neuropathy was either (a) proximately caused by or (b) proximately aggravated by his service-connected diabetes mellitus.

The examiner should observe the Veteran's contention that needle EMG is not necessary to diagnose peripheral neuropathy but was used to attempt to identify radiculopathy and/or autoimmune disorder.  He requests a VA examination to test only for peripheral neuropathy that does not include the additional needle EMG testing.  If EMG needle testing is deemed necessary and the Veteran refuses to undergo the testing, the examiner should address the impact on such refusal to include the accuracy of a diagnosis.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  When the development requested has been completed, the claims, should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his agent should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


